Name: COMMISSION REGULATION (EC) No 70/96 of 18 January 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 14/ 14 PEN Official Journal of the European Communities 19 . 1 . 96 COMMISSION REGULATION (EC) No 70196 of 18 January 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables countries, in respect of the products and periods stipu ­ lated in the Annex thereto ; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 19 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 January 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. (2) OJ No L 307, 20. 12. 1995, p. 21 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 22, 31 . 1 . 1995, p. 1 . 19. 1 . 96 EN Official Journal of the European Communities No L 14/15 ANNEX to the Commission Regulation of 18 January 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard importcode (') value code (') value 0702 00 15 052 64,5 0805 20 13, 0805 20 15, 060 80,2 0805 20 17, 0805 20 19 052 56,9 064 59,6 464 86,2 066 624 76,1 41,7 l 999 73,1 068 62,3 0805 30 20 052 63,2 204 48,5 204 45,8 208 44,0 388 67,5 212 117,9 400 50,9 624 75,4 512 54,8 999 66,0 520 66,5 0707 00 10 052 111,6 524 100,8 053 166,9 528 87,1 060 61,0 600 65,4 066 53,8 624 57,1 068 112,7 999 65,9 204 144,3 0808 10 51 , 0808 10 53,0808 10 59 052 64,0 624 159,9 064 78,6 999 115,7 388 39,2 0709 10 10 220 445,7 400 67,8 l 999 445,7 404 69,1 0709 90 71 052 99,5 508 68,4 204 77,5 512 51,2 412 54,2 524 57,4 624 204,2 528 48,0 999 108,8 624 85,7 0805 10 01 , 0805 10 05, 728 107,3 0805 10 09 052 41,3 800 78,0 204 47,0 804 21,0 208 68,2 999 64,3 212 25,0 0808 20 31 052 86,3 388 40,5 064 72,5 448 388 79,629,6 400 92,0 600 57,5 512 89,7 624 66,0 528 84,1 999 46,9 624 79,0 0805 20 11 052 67,2 728 115,4 204 72,2 800 55,8 624 86,3 804 112,9 999 75,2 t 999 86,7 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). Code '999' stands for 'of other origin'.